El Juez Asociado Señob Wolu,
emitió la opinión del tribunal.
Este es nn pleito similar a varios otros que hemos visto, en el que se reclama el importe de los servicios prestados en la consecución de un empréstito. La Corte de Distrito-de Ponce se negó a dictar sentencia a favor del demandante, fundándose en que el Contador de Puerto Eico había rehu-sado aprobar la cuenta, por no haber agotado el reclamante sus recursos administrativos, de conformidad con el caso de Axtmayer v. Kessinger, 32 D.P.R. 915, y en vista de que si bien el Alcalde de Yauco tal vez tenía derecho a emplear al demandante, sin embargó, no tenía derecho, sin el concurso' de la asamblea municipal, a fijar la remuneración de $2,500' y quizá por otros motivos. Todos estos fundamentos, ex-cepto uno, han sido resueltos en forma adversa al apelado' en uno u otro de los siguientes.casos: Fajardo Sugar Co. v. Holcomb 16 Fed. (2nd) 92; Costas Purcell v. El Municipio de Las Marías, 37 D.P.R. 19; Pérez v. Corte de Distrito, 38 D.P.R. 80, y Laborde v. El Municipio de Isabela, 38 D.P.R. 65,
El fundamento restante es impugnado por el si-guiente señalamiento de error:
“Así mismo erró la corte inferior al concluir que la compensación reclamada por el apelante no fué aprobada por la Asamblea Municipal del Municipio apelado y que tal aprobación era necesaria para obligar al Municipio y que el Comisionado Municipal de Servicio-Público no tenía autoridad para fijar y convenir en tal compensa-ción.”
La sección 14 de la ordenanza aprobada por el municipio1 lee así:
“El Comisionado de Servicio Público, Policía y Prisiones .de Yauco, Puerto Rico, por la presente queda autorizado para designar *59si lo creyere conveniente, una persona que se baga cargo de la tra-mitación y documentación de este empréstito basta su realización.”
Desde luego, de acuerdo con la anterior sección, el al-calde tenía derecho a emplear un perito. Entonces queda por resolver la cuestión de si él tenía derecho a fijar la compensación. La sección 59 de la Ley Municipal citada por el apelado dice que no se harán asignaciones sino por orde-nanza o resolución de la Asamblea Municipal. Tenemos la idea, y así lo resolvemos, de que la sección 14 es la orde-nanza o resolución a que se refiere la sección 59, y que ella dió al alcalde derecho, dentro de lo razonable, de fijar el montante de la remuneración de la persona que ha empleado. Si, según sugiere el apelado, se fijara una suma que equi-valiera a un# fraude, entonces el municipio, el Contador de Puerto Rico o las cortes pueden impedir el cobro. Que la suma de $2,500 no es tan excesiva que equivalga a un fraude, fue resuelto por este tribunal en uno o más de los casos an-teriormente citados, y los autos demuestran que el apelante trabajó, aunque es posible que este trabajo, o parte del mismo, pudiera haber sido hecho gratuitamente por otros. De igual modo el municipio posteriormente aprobó la suma reclamada.
El apelante también alega que el municipio estaba impe-dido de negarse a pagar el montante de la compensación en vista de ciertos actos y de la aceptación del empréstito. Quizá el apelante esté en lo cierto, pero no queremos entrar en este campo sin una discusión más amplia.

Debe revocarse la sentencia apelada.

El Juez Presidente Sr. del Toro, disintió.